Exhibit 10.2

NOTE

 

$65,000,000    March 7, 2013

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
CITIBANK, N.A. or registered assigns (the “Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the lesser of the
principal sum of SIXTY-FIVE MILLION AND NO/00 DOLLARS ($65,000,000) or the
aggregate unpaid principal amount of all Loans from time to time made by the
Lender to the Borrower under that certain Credit Agreement, dated as of March 7,
2013 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among the Borrower, Landmark Apartment Trust of
America, Inc., and certain subsidiaries of the Borrower from time to time party
thereto, as guarantors, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. All payments
of principal and interest shall be made to the Administrative Agent for the
account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is secured by the Collateral Documents
and is also entitled to the benefits of the Guaranty. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Note shall become, or may be declared
to be, immediately due and payable all as provided in the Agreement. Loans made
by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Note and endorse thereon the date, amount and maturity
of its Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

LANDMARK APARTMENT TRUST OF AMERICA HOLDINGS, LP By:   Landmark Apartment Trust
of America, Inc., its general partner   By:   /s/ Stanley J. Olander, Jr.    
Name:   Stanley J. Olander, Jr.     Title:   Chief Executive Officer